IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              September 17, 2008
                               No. 07-60809
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

JUAN ANGEL GARZA-GARCIA,

                                          Petitioner

v.

MICHAEL B. MUKASEY, U S ATTORNEY GENERAL,

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A18-444-988


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Juan Angel Garza-Garcia (Garza) petitions this court for review of the
order of the Board of Immigration Appeals (BIA) dismissing his appeal from the
immigration judge’s order denying his application for a waiver of removability
under former § 212(c) of the Immigration and Nationality Act (INA), 8 U.S.C. §
1182(c). The BIA concluded that Garza was not eligible for a waiver because he
was found removable as an aggravated felon as that term was defined in §



      *
      Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
                                  No. 07-60809

101(a)(43)(F) of the INA and because § 101(a)(43)(F) did not have a “comparable
ground” of inadmissibility under § 212(a) of the INA.
      Garza argues that the BIA’s application of the comparable grounds test
to deny him a § 212(c) waiver violates his right to equal protection because it
treats him differently than other similarly situated aliens. This argument is
foreclosed under the law of this circuit. See Vo v. Gonzales, 482 F.3d 363, 371-72
(5th Cir. 2007).   Garza’s assertion that this court should adopt the equal
protection analysis set forth by the Second Circuit in Blake v. Carbone, 489 F.3d
88 (2d Cir. 2007), would require that Vo be overruled. “Absent an en banc or
intervening Supreme Court decision, one panel of this court may not overrule a
prior panel’s decision.” United States v. Rodriguez-Jaimes, 481 F.3d 283, 288
(5th Cir. 2007). Accordingly, the petition for review is DENIED.




                                        2